Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgements
2.	The amendment to claims 1, 8, and 16, filed on 01/28/2022 is acknowledged.
3.	Claim 11, cancelled.
4.	Claims 1-10 and 12-20, are pending.
5.	Claims 1-10 and 12-20, have been examined.

Continued Examination Under 37 CFR 1.114
6.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.

Response to Amendments/Remarks
35 USC § 112
7.	Applicant amendment and remarks filed on 01/28/2022 are persuasive as claims 1, 8 and 16 no longer fails to comply with the written description requirement of the 
112 rejection and also claims 1 and 8 are no longer indefinite as the amendment overcome the rejection. Therefore, the 112 rejections are withdrawn.

35 USC § 103
8.	Applicant’s arguments with respect to claim(s) 1, 8 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Carlson teaches transaction heat map (transaction map), geographic location, transaction history and initiating transaction even if there is no prior transaction location data, using the device history for approval in (¶¶ 0047, 0061, 0130-0131). The current prior art on file still teaches the rest of the claim limitations. The prior art on file, Terra also teaches a transaction map (“configuration information” may include any suitable information, such as payment limits and types of, transactions for local transactions (i.e., transactions that occur without contacting a payment server 40) and supported applications, col 9 line 55-col 10 lines 8).
Applicant is of the opinion that the cited references do not teach at least these limitations. For example, none of the references utilize machine learning, none utilize machine learning to generate a transaction map to permit offline purchases, and none utilize a transaction map to permit offline purchases. Even if the references teach a transaction map, none teach a dynamic transaction map that is updated over time as the mobile device moves from location to location (see e.g., specification at para. 30).
Examiner disclose that the new limitation “dynamic transaction map that is updated over time as the mobile device moves from location to location” is not claimed in the presented claim limitation even though it is described in the Applicant’s specification in paragraph 30.The payment service system of Terra perform complex analysis of merchant data for transaction as disclosed below, and Carlson teaches a dynamic heat map (dynamic transaction map) in paragraph (0130-0131).
Finally, the Applicant disclose that the Office Action omits the last element of claim 1, "transmits an offline payment for the product to a point-of-sale terminal of the target merchant based on the authorization." Applicant respectfully submits that the cited references, alone or in combination do not teach this limitation. Examiner respectfully disagrees, as this limitation was not omitted, before the amendment, was taught by Rackley III (¶0369), page 9 of the Final office action mailed 11/09/2021, now amended, Carlson teaches this limitation “transmits an offline payment for the product to a point-of-sale terminal of the target merchant based on the authorization, wherein the dynamic transaction map is updated by the cloud computing environment over time” in (¶¶ 0047, 0061, 0130-0131).

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-5, 16-18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Terra et al., (US Pat. 9785930 B1) in view of Rackley III et al. (US 2008/0126145 A1) and further in view of Carlson et al., (US 20120094639 A1).
11. 	With respect to claims 1 and 16, Terra teaches a mobile electronic wallet system comprising:
	a cloud computing environment that (“payment servers”, col 25 lines 17-28) that: 
receives a plurality of payment requests from a target customer for payment to a plurality of merchants (Fig. 6 item 610, col 4 lines 15-25, col 27 lines 21-25, col 29 lines 34-56).
authorizes the plurality of payment requests (Fig. 6 item 622, col 31 lines 11-26), and 
an application running on a mobile device of the target customer (col 6 lines 15-29, mobile payment device... a payment application...”) that:
stores locally, on the mobile device, an encrypted dynamic transaction map machine-learning generated by the cloud computing environment (“the payment service system 50 may also perform complex analysis of merchant data...”, col 25 line 64-col 26 line 10) and comprising one or more payment attributes and limits associated with a target geographical location, wherein the one or more payment attributes and limits are generated and based at least on the plurality of payment requests (“...provide reports , metrics , or other data to a merchant...”) authorized by the cloud computing environment (col 2 lines 33-37, col 3 lines 9-14, col 4 lines 14-27, col 9 lines 55-col 10 lines 44, col 25 line 47-col 26 lines 10). 
when the mobile device establishes a communication link (col 14 
lines 21-26) with the cloud computing environment using a cellular data connection (col 12 lines 3-42, col 25 lines 7-56): 
	transmits the target payment request to the cloud computing environment and awaits an authorization response from the cloud computing environment (col 26 lines 29-37), and 
delegate evaluation of the target payment request to the cloud computing environment (col 26 lines 29-37).
when the mobile device is unable to establish the communication link
using the cellular data connection, the application running on the mobile device assumes authority for evaluation of the target payment request, and evaluates and generates an authorization of the target payment request (“..information provided by the chip card may include an authorization request cryptogram ( “ ARQC ' ) or other similar information required to perform online authorization of an electronic payment request” col 16 line 65-col 17 line 47) based on the encrypted transaction map stored locally on the mobile device (col 2 line 62-63, col 4 line 51-col 5 line 3, col 10 lines 19-44, col line 65-col 17 line 13).
	Terra does not explicitly disclose
debits corresponding target customer accounts corresponding amounts corresponding to the plurality of payment requests.
initiates a target payment request for a product from the target merchant which is not among the plurality of merchants. 
and transmits an offline payment for the product to a point-of-sale terminal of the target merchant based on the authorization, wherein the dynamic transaction map is updated by the cloud computing environment over time.
However, Rackley III discloses 
debits corresponding customer accounts corresponding amounts corresponding to the plurality of payment requests (¶¶ [0124], [0370]-[0371]).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time the application was filed to simply modify the encrypted payment request transaction information of Terra and the payment debit of Rackley III, in order to have the payment debited in the customer account.
The combination of Terra and Rackley III does not explicitly disclose
initiates a target payment request for a product from the target merchant which is 
not among the plurality of merchants. 
transmits an offline payment for the product to a point-of-sale terminal of the target merchant based on the authorization, wherein the dynamic transaction map is updated by the cloud computing environment over time
However, Carlson discloses initiates a target payment request for a product 
from the target merchant which is not among the plurality of merchants (¶¶ 0130-0131).
transmits an offline payment for the product to a point-of-sale terminal of the target merchant based on the authorization, wherein the dynamic transaction map is updated by the cloud computing environment over time (¶¶ 0047, 0061, 0130-0131).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time the application was filed to simply modify the encrypted payment request transaction information of Terra, the payment debit of Rackley III and the initiated transaction request with transaction heat map of Carlson in order to accommodate new merchants without prior history with the customer’s device as the heat map is dynamically updated.

12. 	With respect to claims 2 and 17, the combination of Terra and Rockley III in view of Carlson disclose all the subject matter as described in claim 1 above.
Furthermore, Terra discloses wherein the encrypted transaction map defines a transaction zone boundary that radiates a defined distance from a location associated with an authorized payment request (col 2 ln 33-37, col 9 ln 55-col 10 ln 8).

13.	With respect to claims 3 and 20, the combination of Terra and Rockley III in view of Carlson disclose all the subject matter as described in claim 2 above. 
Furthermore, Terra discloses wherein, the application running on the mobile device authorizes the target payment request based on a location of the mobile device being within the transaction zone (col 2 ln 33-37, col 9 ln 55-col 10 ln 8).

14.	With respect to claim 4, the combination of Terra and Rockley III in view of Carlson disclose all the subject matter as described in claim 2 above. 
Furthermore, Terra discloses wherein, the application running on the mobile device authorizes the target payment request based on a value of the target payment request being within a predetermined range of payment values included in the encrypted transaction map. (col 2 ln 33-37, col 9 ln 55-col 10 ln 8, col 10 ln 19-44).

15.	With respect to claim 5, the combination of Terra and Rockley III in view of Carlson disclose all the subject matter as described in claim 1 above. 
Furthermore, Terra discloses wherein the application running on the mobile device, authorizes a plurality of target payment requests that, in the aggregate, are less than a predetermined value, based on the encrypted transaction map (col 4 ln 15-35, col 9 ln 55-col 10 ln 8, col 10 ln 19-44).

16.	With respect to claim 18, the combination of Terra and Rockley III in view of Carlson disclose all the subject matter as described in claim 16 above. 
Furthermore, Terra wherein the software application is further configured to impose a time based limit on how many payment requests may be authorized based on the transaction map (col 19 ln 36-47).

17.	Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Terra et al., (US Pat. 9785930 B1) in view of Rackley III et al. (US 2008/0126145 A1) and Carlson et al., (US 20120094639 A1) and further in view of Fiebiger et al., (US 2008/0033880 A1).

18.	With respect to claim 6, the combination of Terra and Rackley III in view of Carlson disclose all the subject matter as described in claim 1 above, but did not explicitly disclose wherein the application running on the mobile device resets the aggregate value when the mobile device is able to reestablish the communication link to the cloud computing environment	
However, Fiebiger discloses
wherein the application running on the mobile device resets the aggregate value when the mobile device is able to reestablish the communication link to the cloud computing environment (¶¶ [0045], [0067]).
Therefore, it would have been obvious for a person of ordinary skill in the art to simply modify the encrypted payment request transaction information of Terra, Rackley III and Carlson, in view of Fiebiger, in order to have the payment request transaction conditioned to update the depleted value of the pre-approved amount when communicating with the issuer.

19.	Claims 7-10, 12-15 and 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Terra et al., (US Pat. 9785930 B1) in view of Rackley III et al. (US 2008/0126145 A1) and Carlson et al., (US 20120094639 A1) and further in view of Grigg et al., (US 2013/0046692 A1).

20.	With respect to claim 7, the combination of Terra, Rackley III and Carlson, in view of Grigg disclose all the subject matter as described in claim 1 above, but did not explicitly disclose
wherein the application running on the mobile device: 
determines that the mobile device is outside a geographic area associated with the encrypted transaction map, and 
evaluates and authorizes the target payment request based on an identification of the target merchant associated with the target payment request and a value of the target payment request.
	However, Grigg discloses
	wherein the application running on the mobile device: 
determines that the mobile device is outside a geographic area associated with the encrypted transaction map (Fig. 2 item 230-270, ¶¶ 0038), and 
evaluates and authorizes the target payment request based on an
identification of the target merchant associated with the target payment request and a value of the target payment request (Fig. 2 item 230-270, ¶¶ 0043, 0047, 0049-0050).
Therefore, it would have been obvious for a person of ordinary skill in the art to simply modify the encrypted payment request transaction information of Terra, Rackley III and Carlson, in view of Grigg, in order to have the payment request transaction conditioned to geographical area of the transacting device. 

21.	With respect to claim 8, the combination of Terra, Rackley III and Carlson, in view of Grigg, disclose all the subject matter as described in claim 1.
Furthermore, Terra discloses a method and a mobile wallet system comprising: 
	 offloading a processing of the payment request (Fig. 6 item 610, col 3 lines 47-57, col 27 lines 21-28)  to a cloud computing environment (“payment servers”, col 25 lines 17-28)  in response to the mobile device establishing a communication pathway with the cloud computing environment (“NFC payment device”, col 4 lines 1-14, col 6 lines 15-50).
	downloading a transaction map (“configuration information”, col 9 line 55-col 10 lines 8) from the cloud computing environment, wherein the transaction map comprises one or more payment attributes and limits generated based on historical payment requests initiated by the mobile device and authorized by the cloud computing environment over a pre-determined time period (“time indicator”, col 30 lines 33-39) and one or more machine learning algorithms (“such as payment limits and types of transactions for local transactions...”, col 9 line 55-col 10 lines 8).
	storing the transaction map locally on the mobile device (“transaction history”, col 13 lines 19-50).
	 authorizing the payment request based on the transaction map in response to the mobile device being unable to establish a communication pathway with the cloud computing environment (Fig. 6 item 622, col 31 ln 11-26, col 16 line 65-col 17 line 47).
	And furthermore, Rackley III discloses
after authorizing the payment request, transmitting, from the mobile device to a point-of-sale terminal, payment for a product (¶¶ [0369]).  
	storing the transaction map locally on the mobile device (¶¶ [0337]-[0338]).
	after authorizing the payment request, transmitting, from the mobile device to a point-of-sale terminal, payment for a product (“...the Mobile Wallet application generates and transmits a message 1824 indicating confirmation of the payment to the MFTS 18...” Fig. 18 item 1822-1846, 1842, ¶¶ [0368]-[0369]).

22.	With respect to claims 9 and 19, the combination of Terra, Rackley III and Carlson, in view of Grigg, disclose all the subject matter as described in claim 8 above. 
Furthermore, Grigg discloses further comprising, 
updating the transaction map based on a current geographic location of the 
mobile device (¶¶ 0050, 0074).

23.	With respect to claim 10, the combination of Terra, Rackley III and Carlson, in view of Grigg disclose all the subject matter as described in claim 8 above. 
Furthermore, Grigg discloses the payment request based on the transaction map 
comprising: 
identifying a merchant associated with the payment request (¶¶ 0043, 0047).
when the merchant corresponds to an attribute in the transaction maps authorizing the payment request based on the transaction map (¶¶ 0043, 0047).
and when the merchant does not correspond to the attribute, authorizing the payment request based on the transaction map and in response to detecting that:
	the merchant provides a high frequency staple good (¶¶ 0043, 0047).
	and an amount associated with the payment request is less than a limit associated with the merchant (¶¶ 0043, 0047).

24.	With respect to claim 12, the combination of Terra, Rackley III and Carlson, in view of Grigg disclose all the subject matter as described in claim 10 above. Furthermore, Grigg discloses
wherein the high frequency staple good is determined based on a threshold number of attributes in the transaction map (¶¶ 0043, 0047).

25.	With respect to claim 13, the combination of Terra, Rackley III and Carlson, in view of Grigg disclose all the subject matter as described in claim 11 above. 
Furthermore, Grigg discloses
wherein the high frequency staple good is determined based on a listing of merchants downloaded when the mobile device establishes the communication pathway with the cloud computing environment (¶¶ 0043, 0047). 
wherein, the listing of merchants is stored locally on the mobile device (¶¶ 0043, 0047).

26.	With respect to claim 14, the combination of Terra, Rackley III and Carlson, in view of Grigg disclose all the subject matter as described in claim 8 above. 
Furthermore, Grigg disclose a method further comprising: 
suspending authorizations based on the transaction map in response to the mobile device being unable to establish the communication pathway with the cloud computing environment for a predetermined amount of time (¶¶ 0038, Fig. 2 item 270, and ¶¶ 0050).

27.	With respect to claim 15, the combination of Terra, Rackley III and Carlson, in view of Grigg disclose all the subject matter as described in claim 8 above. 
Furthermore, Grigg discloses
when an aggregate value of payment requests authorized based on the transaction map exceeds a predetermined value, suspending authorizations based on the transaction map (¶¶ 0050-0051).



Conclusion
28.	The prior art made of record and not relied upon:
1)	(US-20180121891-A1) – Hosny et al., System and Method for processing payment transactions at network edge nodes. 
2)	(US Pat. 8548426 B2) - Glyn Barry Smith, Systems and methods to approve electronic payments.
3)	(US 2020/0302433 A1) – Scott Green, Distributed Ledger Settlement Transactions.
4)	(US Pat. 10706414 B1) – Lieberman et al., System and Method for Token Based Mobile Payment – relates to a system and method for token based mobile payment, and more particularly to a system and method that issues and manages temporary and restricted tokens for mobile payments and other types payments.
5)	(US 2021/0027295 A1) - Raquepaw et al., System and Method for Implementing Cardless Authentication – relates generally to a system and method for cardless authentication, and more particularly to a system and method for providing authentication with a use code with customized restrictions and security features.
29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Idiake whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 7:15am - 5:15pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        /PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685